Citation Nr: 0502676	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from April 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran participated in a Travel Board hearing in October 
2004.  Prior to the hearing, the veteran withdrew his claim 
for entitlement to compensation for a fractured coccyx 
pursuant to § 1151.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain the deck logs of the 
U.S.S. Enterprise from May through June 1970.  
Specifically, the veteran's unit records must be 
obtained from the United States Marine Corps Historical 
Center.

?	This case is remanded to obtain a VA psychiatric 
examination if the RO is able to verify the veteran's 
stressors.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second PTSD criterion, evidence of in-
service stressors, and the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  Service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The veteran alleges that he was part of a rescue and support 
operation for a small island off the coast of the Republic of 
Vietnam.  During this operation, the veteran alleges that he 
was assigned to a special landing team (SLT) responsible for 
collecting dead bodies following a typhoon.  Although the 
regional office was able to obtain the Command Chronology for 
August through November 1970, the record does not reflect 
deck logs from the U.S.S. Enterprise detailing a rescue 
operation for June 1970.  Additionally, the veteran claims 
that he was forced to be part of a training mission in the 
Philippines with little or no ammunition.  The evidence 
associated with the claims folder does not reflect such a 
training mission.  As such, this case must be remanded to 
obtain further information from the United States Marines 
Corps Historical Center (USMCHC).  The RO should obtain the 
deck logs from the U.S.S. Enterprise from May through July 
1970 to ascertain whether the veteran was part of the 
aforementioned operations.

If the RO is able to verify the veteran's alleged stressors, 
a VA examination should then be afforded the veteran.  As the 
Court of Appeals for Veterans Claims (Court) explained in 
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send a request to USMCHC asking that a deck log 
search of the U.S.S. Enterprise be undertaken to find 
out if there is verification for the following 
incidents:

A.  In June 1970, the veteran was assigned to a 
landing ship tank (LST) that was required to assist 
in the collection of dead bodies on a small island 
off the coast of the Republic of Vietnam following 
a typhoon.

B.  In either June or July 1970, following the 
typhoon rescue operation, the veteran was sent to 
the Philippines for a training mission.

2.  If the veteran's stressors are verified, the veteran 
should be scheduled for a VA psychiatric examination.  
The veteran's service medical and personnel records and 
his current medical records should be reviewed in detail 
by examining psychiatrist.  Based on review of the 
veteran's pertinent history, along with the examination 
findings, the psychiatrist should respond to each of the 
following items:

a.  State a medical opinion as to whether the 
veteran currently has PTSD.

b.  If it is determined that the veteran has PTSD, 
the examiner must identify the specific stressor or 
stressors on which the diagnosis is based.

c.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
should state a medical opinion as to whether it is 
at least as likely as not that such psychiatric 
disorder had its onset during his period of active 
duty or within one year afterward.

d.  If it is determined that the veteran has a 
psychiatric disorder other than PTSD, the examiner 
must state a medical opinion as to whether it is at 
least as likely as not that the psychiatric 
disorder is the result of a disease, injury, or 
other incident that occurred while the veteran was 
in service.

3.  Upon completion of the above, the RO should review 
the evidence of record and enter its determination with 
respect to entitlement to service connection for PTSD.  
In the event that the claim is not resolved to the 
satisfaction of the appellant, the RO should issue a 
supplemental statement of the case, a copy of which 
should be provided the veteran, and his representative.  
After they have been given an opportunity to submit 
additional argument, the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



